EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 11 of claim 1 “wherein the piezoelectric actuators are” has been changed to -- wherein the plurality of piezoelectric actuators are --
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 May 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezoelectric driving device comprising, inter alia, as seen from a direction along the rotation axis, a center of pressing forces from the plurality of piezoelectric actuators to the driven member is located inside of an outer circumferential part of the bearing.
Claims 2-20 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al. (U.S. PG Pub. No. 20080042525) discloses a stepping motor with a low power consumption and which can be applied to either a slimmed camera phone or a slimmed digital phone.  The stepping motor includes an annular permanent magnet, a nut inserted into the center of the permanent magnet, the nut having screw threads formed on the inner periphery thereof, and a shift screwed with the screw threads of the nut. The turning force applied to the nut is transmitted to the shift, and the shift performs rectilinear movement along the screw threads.
Hino (U.S. PG Pub. No. 20140218815) discloses a vibration actuator and an optical apparatus for making it possible to achieve reduction of the overall length of the lens barrel.  The vibration actuator has a vibrating element, a rotor, a pressing portion, a rotor holder that restricts a position of the rotor in the thrust and radial direction, and a bearing of which a rotation axis is coaxial with the axis of the vibrating element. The rotor holder includes an outer flange to receive the pressure force from the rotor portion, and an inner flange to serve as a first track face of the bearing.
Hirabayashi (U.S. PG Pub. No. 20150068349) discloses a joint driving device for a robot.  The joint driving device includes: a reduction gear output shaft, a transmission shaft; a transmission shaft outer cylinder; a reduction gear output shaft outer cylinder; and a wire body. 
Bietry et al. (U.S. PG Pub. No. 20170371173) discloses optical systems capable of reducing the visibility of speckle artifacts that otherwise occur during projection of coherent or partially coherent light to a target surface.  The optical systems can be an inspection camera using centrifugal force or piezo-actuators to modulate the wedge angle. 
Arakawa et al. (U.S. PG Pub. No. 20180294747) discloses a piezoelectric driving device, an electronic-component-transporting device, a robot, a projector and a printer.  The piezoelectric device includes a first member, a second member, a guide mechanism that guides the second member relative to the first member in a first direction, and a piezoelectric actuator that moves the second member relative to the first member in the first direction, the guide mechanism including a first rail and a second rail spaced apart from the first rail in a second direction orthogonal to the first direction, and the piezoelectric actuator, when viewed from a third direction orthogonal to both the first direction and the second direction, being disposed between the first rail or an extended line obtained by extending the first rail in the first direction and the second rail or an extended line obtained by extending the second rail in the first direction.  
Iwazaki et al. (U.S. PG Pub. No. 20180287514) discloses a piezoelectric motor, a robot, an electronic component transport apparatus, and a printer that are equipped with the piezoelectric drive device.  The piezoelectric drive device includes a piezoelectric actuator which includes a vibration portion that vibrates and a protruding portion that protrudes from the vibration portion, a driven member, an optical scale, a sensor which receives transmitted light or reflected light from the optical scale and outputs a signal in accordance with intensity of the received light, in which a facing area of the optical scale and the sensor is disposed to be deviated to one side in a direction in which the optical scale and the sensor are aligned with respect to a contact portion between the protruding portion and the driven member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





18 February 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837